Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 12/23/2021.

Election/Restrictions
Applicant has elected without traverse in the Reply filed on 12/23/2021 the following species: 
	A. the library of cells expresses antibodies (claim 33)

The Election Requirements are deemed proper and are made FINAL.
Claims 16-18 and 31-33 are pending.
Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.  Election was made without traverse in the Reply filed on 12/23/2021.
Claims 16-18 and 33 are under examination in this Office Action.






Claim Rejections - 35 USC § 112 (New Matter)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-18 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.  Claims 17-18 and 33 depend directly or indirectly from claim 16.

New claim 16 states "A composition comprising a library of hybridized polynucleic acids, wherein the hybridized polynucleic acids comprising a plurality of transcripts isolated and captured from a single target cell, wherein the single target cell was isolated in a microdisperse emulsion microdroplet and then incubated with one or more inducer cells in the microdisperse emulsion microdroplet, and wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells."
Applicant has not shown where support is in the originally filed disclosure.  The closest support appears to be found in original claims 1 and 16 of the parent application 15920092.
At this location the claims state "1. A method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a single target cell from a plurality of target cell clones of a first cell type and one or more inducer cells from a plurality of inducer cell clones of a second cell type; incubating isolated cells in the monodisperse emulsion microdroplet, wherein the isolated cells comprise the single target cell and the one or more inducer cells; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the isolated cells; capturing RNA released from the isolated cells on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript from the isolated cells, wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after the step of incubating the isolated cells." and "16. A composition comprising the library of hybridized polynucleic acids of claim 1."
The apparent support is not commensurate in scope with the current claim.  First, the disclosure contains a number of limitations that are not contained in the instant claim such as, "one or more inducer cells from a plurality of inducer cell clones of a second cell type", "capturing RNA released from the isolated cells on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript from the isolated cells" and "wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after the step of incubating the isolated cells."  Second, the new claim contains numerous limitations not found in the apparent support such as, "hybridized polynucleic acid", "a plurality of transcripts isolated and captured from a single target cell", " wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells".

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16-18 and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception, the product of nature exception, without significantly more.  Claims 17-18 and 33 depend directly or indirectly from claim 16.
The claim 16 limitations directed to the product of nature are a composition comprising a library of hybridized polynucleic acids, wherein the hybridized polynucleic acids comprising a plurality of transcripts isolated and captured from a single target cell, wherein the single target cell was isolated in a microdisperse emulsion microdroplet and then incubated with one or more inducer cells in the microdisperse emulsion microdroplet, and wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells. The naturally occurring polynucleic acids, which is not markedly different from its naturally occurring counterpart because it conveys the same genetic information.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim does not recite any additional elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 16-18 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weitz et al. (03/05/2015) PCT Patent Application Publication WO 2015/031190 A1 (cited in the 10/8/2019 IDS) corresponding to (07/14/2016) US Patent Application Publication 2016/0201129 A1 (hereinafter referred to as Weitz).
Claim 16 contain at best either a characteristic or an intended use limitation.  The single target cell was isolated in a microdisperse emulsion microdroplet and then incubated with one or more inducer cells in the microdisperse emulsion microdroplet, and wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells is reasonably interpreted as a characteristic.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
	With regards to claims 16-18 and 33, Weitz teaches:
	a) as in claims 16-18 and 33, a composition comprising a library of hybridized polynucleic acids, wherein the hybridized polynucleic acids comprising a plurality of transcripts isolated and captured from a single target cell; comprising hybridized polynucleic acids of at least 1,000,000 unique sequences; wherein the hybridized polynucleic acids encode antibodies (see [0027] to [0090], Figure 1 and Figure 5A).
	Thus, Weitz anticipates the present claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 16-18 and 33 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of U.S. Patent Number 11111490.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 1 is drawn to a composition comprising a library of hybridized polynucleic acids, wherein the hybridized polynucleic acids comprising a plurality of transcripts isolated and captured from a single target cell, wherein the single target cell was isolated in a microdisperse emulsion microdroplet and then incubated with one or more inducer cells in the microdisperse emulsion microdroplet, and wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells and claim 1 in U.S. Patent Number 11111490 is drawn to a composition for droplet overlap extension RT-PCR (OE-RT-PCR) of transcripts in an inducer cell expressing a human T cell receptor (TCR) and an antigen presenting cell (APC) expressing a peptide:MHC complex, the composition comprising a TCR.alpha..beta. primer pool and a second probe, wherein: the TCR.alpha..beta. primer pool comprises (i) a plurality of universal primers for an .alpha. or .beta. constant region, wherein each of the universal primers comprises a first subsequence that is complementary to a transcript encoding an .alpha. or .beta. constant region of the TCR and a second subsequence that has an OE-RT-PCR linker sequence, and wherein the OE-RT-PCR linker sequence is an artificial linker sequence and is not homologous to any endogenous sequence, and wherein at least one of the universal primers comprises a sequence complementary to a transcript encoding an a constant region of the TCR and at least one of the universal primers comprises a sequence complementary to a transcript encoding a .beta. constant region of the TCR, wherein the plurality of universal primers comprise a primer comprising the sequence of SEQ ID NO: 20 or SEQ ID NO: 24; and (ii) a plurality of TCR V primers comprising a first subsequence that is complementary to a transcript encoding a V segment of the TCR and a second subsequence that has the OE-RT-PCR linker sequence, and the second probe of comprises a third subsequence that is complementary to a transcript encoding the peptide:MHC complex and a fourth subsequence that is complementary to the OE-RT-PCR linker sequence, wherein the universal primers and the second probe are configured for OE-RT-PCR amplification of a product containing a TCR polynucleotide and a peptide:MHC polynucleotide, wherein the plurality of TCR V primers comprise a primer comprising the sequence of SEQ ID NO: 17, 18, 19, 21, 22, or 23. 
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 11111490.

Claims 16-18 and 33 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7, 9-13 and 15 of copending Application Number 17392892.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claim 16 is drawn to a composition comprising a library of hybridized polynucleic acids, wherein the hybridized polynucleic acids comprising a plurality of transcripts isolated and captured from a single target cell, wherein the single target cell was isolated in a microdisperse emulsion microdroplet and then incubated with one or more inducer cells in the microdisperse emulsion microdroplet, and wherein the hybridized polynucleic acids are indicative of transcriptional change in the single target cell after incubation with the one or more inducer cells and claim 1 in copending Application Number 17392892 is drawn to a method for functional analysis of biological cells, comprising: isolating into a monodisperse emulsion microdroplet a B cell; incubating the B cell with an antigen in the monodisperse emulsion microdroplet; introducing an aqueous solution containing a lysis reagent into said monodisperse emulsion microdroplet, thereby inducing lysis of the B cell; capturing RNA released from the B cell on a solid surface; and generating a library of hybridized polynucleic acids that comprise a transcript of an immunoglobulin and a transcript of an activation marker from the B cell. 
Therefore, the present claims are obvious in view of the claims of the copending Application Number 17392892.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639